DETAILED ACTION

Election/Restrictions
1.	Claims 4-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2-5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021. Therefore, claims 4-13 and 16 are canceled.

	                                        Examiner’s Note to The Applicant

 2.	Applicant claims foreign priority date, but the document indicating foreign priority is not available in the files. In order to resolve the issue and expediting the process, examiner reached out to the applicant representative and requested him to file the missing document.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Collin W. Park on 6/22/2022.

Please amend Claim 23 as follows:
The  device of claim 1, wherein the scan signal includes one high level during one frame.

Please amend Claim 24 as follows:
The  device of claim 1, wherein the scan signals overlap each other by one horizontal period.

Allowable Subject Matter
4.	Claims 1-3, 14-15, 17-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display control device for controlling a display device including a display panel having a plurality of pixels arranged in a plurality of rows and a plurality of columns, comprising: a first driving circuit configured to supply a data voltage corresponding to a luminance to the plurality of pixels by the plurality of columns; and a second driving circuit configured to select the plurality of pixels receiving the data voltage by the plurality of rows, wherein the plurality of rows are grouped into a plurality of blocks including at least a first block of rows and a second block of rows, wherein the first driving circuit and the second driving circuit are configured to, in one frame: sequentially supply, in consecutive horizontal periods, the data voltage for an image display to the plurality of pixels in at least one row among the first block of rows and a black level voltage to the plurality of pixels in at least one other row among the first block of rows; and supply the black level voltage to the plurality of pixels in each of the second block of rows concurrently with supplying the black level voltage to the at least one other row among the first block of rows, and DB1/ 130933232.1Attorney Docket No. 053785-5607 U.S. Patent Application No. 17/068,255 Page 3wherein the second driving circuit is configured to supply a scan signal having a width of two horizontal periods to the at least one of the first block of rows to supply the data voltage to the plurality of pixels in the at least one of the first block of rows” in combination with the other claimed limitations set forth in claim 1 and similarly in claims 14.

The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A method of controlling a display device including a display panel having a plurality of pixels arranged in a plurality of rows and a plurality of columns, comprising: supplying a data voltage corresponding to a luminance to the plurality of pixels by the plurality of columns; and selecting the plurality of pixels receiving the data voltage by the plurality of rows, wherein the plurality of rows are grouped into a plurality of blocks including at least a first block of rows and a second block of rows, and DB1/ 130933232.1Attorney Docket No. 053785-5607 U.S. Patent Application No. 17/068,255 Page 8 wherein the supplying of the data voltage and the selecting of the plurality of pixels include, in one frame: sequentially supplying the data voltage for an image display to the plurality of pixels in at least one row among the first block of rows and supplying neither the data voltage nor a black level voltage to the plurality of pixels in at least one other row among the first block of rows; supplying a black level voltage to the plurality of pixels in each of the second block of rows; and supplying a scan signal having a width of two horizontal periods to the at least one of the first block of rows to supply the data voltage to the plurality of pixels in the at least one of the first block of rows” in combination with the other claimed limitations set forth in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628